IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                     No. 01-10012
                                   Summary Calendar



                            UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                        versus

                             DOMINGO ARMIJO-PUENTES,

                                                       Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:00-CR-278-ALL-R
                       --------------------
                           July 26, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

         Domingo Armijo-Puentes (Armijo) appeals after pleading guilty

to   a       charge   of   being   found   in    the   United    States   following

deportation, a violation of 8 U.S.C. § 1326.                    He argues that the

Government breached the plea agreement by failing to recommend that

he be sentenced at the low end of his guideline range.                     He also

argues that the felony conviction that resulted in his increased

sentence under 8 U.S.C. § 1326(b)(2) was an element of the offense

that should have been charged in the indictment.




         *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10012
                                -2-

     With regard to Armijo’s first argument, he has not shown a

breach of the plea agreement, under plain-error review, given that

the Government’s recommendation was included in his presentence

report.   See United States v. Reeves,     No. 00-10606, 2001 WL

694084, *1-*2 (5th Cir. June 20, 2001).   Armijo acknowledges that

his second issue is foreclosed by the Supreme Court’s decision in

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but states

that he seeks to preserve the issue for Supreme Court review in

light of the decision in Apprendi v. New Jersey, 530 U.S. 466

(2000).   Apprendi did not overrule Almendarez-Torres.   See United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert. denied,

121 S. Ct. 1214 (2001).    Armijo’s argument is foreclosed.    The

judgment of the district court is AFFIRMED.